United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-30471
                         Conference Calendar


EARNEST L. SMITH,

                                     Plaintiff-Appellant,

versus

LOUISIANA STATE; PAROLE BOARD STAFF; VERDEGRA SCOTT,
Department of Corrections Parole Board Staff; E. PEGGY
LANDRY, Department of Corrections Parole Staff; GETIHEN MCCASTLE,
Department of Corrections Parole Board Staff,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 03-CV-538
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Earnest L. Smith, Louisiana prisoner #1077412, has moved in

this court for in forma pauperis (IFP) status on appeal, thereby

challenging the district court’s certification that the appeal is

not taken in good faith.    See Baugh v. Taylor, 117 F.3d 197, 202

(5th Cir. 1997).    Smith’s challenge to the allegedly

unconstitutional revocation of his parole is not cognizable in



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30471
                                 -2-

the instant 42 U.S.C. § 1983 action because he has not

demonstrated or alleged “that his conviction or sentence has been

reversed on direct appeal, expunged by executive order, or called

into question by a federal court’s issuance of a writ of habeas

corpus.”    Cronn v. Buffington, 150 F.3d 538, 541 (5th Cir. 1998).

Smith’s assertion, raised for the first time on appeal, that the

district court judge should have been recused due to his

participation in Smith’s prior 28 U.S.C. § 2241 proceeding is

equally frivolous.    See Liteky v. United States, 510 U.S. 540,

555 (1994).    Accordingly, this appeal is DISMISSED as frivolous.

See Baugh, 117 F.3d at 202 n.24 (citing 5TH CIR. R. 42.2).

       The dismissal of this appeal as frivolous and the district

court’s dismissal of this lawsuit under 28 U.S.C. § 1915A(b)(1)

each count as a strike for purposes of the 28 U.S.C. § 1915(g)

bar.    Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).     We

caution Smith that once he accumulates three strikes, he may not

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

       IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS; WARNING

ISSUED.